DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan E. Schiavelli on 12/06/2021.
The application has been amended as follows: 
On claim 1, line 6: “a clamping element” has been replaced with --a substantially planar clamping element--
REASONS FOR ALLOWANCE
Claims 1-8, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Oren et al. US 2014/0133924 (hereafter—Oren--) is the closest art of record
In regards to claim 1, Oren discloses a tool system (150) comprising: a tool holder (106) that has an insert seat (108) configured to receive a cutting insert (152), and a tool holder contact surface (refer to the arcuate contact surface of 110 that corresponds to and is disposed on the tool holder 106) remote from the insert seat (108), the tool holder (106) further comprising a tool holder line portion (114, 113) a clamping element (104) that has an opening (124), comprising a stop (refer to flat surface directly surrounding opening 124), for receiving a clamping means (122), and a clamping element contact surface (refer to the arcuate contact surface of 110 that corresponds to and is disposed on the clamping element 104), the tool 
Oren fails to disclose that the contact surface of the clamping element is “substantially planar.  More so, note that in Oren, the contact surface of the clamping element is curved in order to conform with a corresponding outer surface of the sealing means.  Accordingly, a modification of the device of Oren to have the contact surface of the clamping element be substantially planar, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claim 12, Oren discloses a tool system (150) comprising: a tool holder (106) that has an insert seat (108) configured to receive a cutting insert (152), and a tool holder contact surface (refer to the arcuate contact surface of 110 that corresponds to and is disposed on the tool holder 106) remote from the insert seat (108), the tool holder (106) further comprising a tool holder line portion (114, 113) a clamping element (104) that has an opening (124), comprising a stop (refer to flat surface directly surrounding opening 124), for receiving a clamping means (122), and a clamping element contact surface (refer to the arcuate contact surface of 110 that corresponds to and is disposed on the clamping element 104), the tool holder contact surface and the clamping element contact surface forming an interface (110) between the tool holder (106) and the clamping element (104), the clamping element (104) comprising a clamping element line portion (120, 121), wherein the clamping element comprises an abutment surface having an elongated abutment surface and the cutting insert has a 
Oren fails to disclose that the clamping element abutment surface is a nose having an annular surface, and the cutting insert abutment surface is a depression having an annular surface.  More so, note that the clamping element abutment surface of Oren is elongated and protruding into a substantially V shaped in order to abut against a corresponding abutment elongated V shaped depression of the cutting insert.  Accordingly, a modification of the device of Oren to have the combination of the sealing element and the clamping element abutment surface being a nose having an annular surface, and the cutting insert abutment surface being depression having an annular surface, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722